DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29th, 2022 has been entered.
 
Claim Status
	Claims 1-2, 5-8, 10, 15 and 17 have been amended. Claim 12 has been cancelled. Claims 1-11 and 13-20 remain pending and are ready for examination.

Response to Arguments
Applicant’s arguments, see pages 1-2 (numbered pages 7-8), filed April 29th, 2022, with respect to Claims 1-11 and 13-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 Obviousness Rejection of Claims 1-11 and 13-20 has been withdrawn. 

The previous rejection of Claims 1-11 and 13-20 has been rescinded in response to the newly added amended limitations to the independent claims. The limitations contained in the original dependent claim 12 were previously determined to contain allowable subject matter and have been added to the independent claims to overcome the 35 U.S.C. 103 Rejection.

Allowable Subject Matter
Claims 1-11 and 13-20 allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8 and 15 have been indicated as allowable due to the newly amended claim limitations containing previously determined allowable subject matter. The claims disclose a method for I/O pattern prediction utilizing a recursive neural network and read/write optimization. Specifically, the claims disclose a process by which a recursive neural network selects a plurality of I/O parameter values which are applied to an I/O optimizer coupled to the long-short term memory, and used to provide control signals to a plurality of control gates for controlling application of said I/O parameter values. These values are then used for prediction output in a controlling operation of an I/O probe, wherein the I/O probe obtains instances of the I/O parameter values. Further, the I/O optimizer may provide a hit-and-miss measured input to the long short term memory, and receive prediction output and providing decision information indicating a need for retraining the long short term memory based on the hit-and-miss measured input. Stated another way, the independent claims teach the retraining of the long-short-term memory based on the measured hit-and-miss input. Furthermore, the manager circuit provides the signals to a plurality of control gates for controlling the application of the aforementioned I/O parameters as well as the prediction output for control of an I/O probe, which is used to obtain instances of the I/O parameter values. This application of retraining the LSTM and the explicit controlling of the application of I/O parameters and prediction output for controlling an I/O probe, in the context of the I/O parameters used to produce a prediction output for a recursive neural network and designed to optimize function of said LSTM and related I/O requests is novel and allowable over the existing prior art. The claims also contain further details regarding the I/O parameter values and the collection thereof. These claims contain a process of pattern prediction which is not taught by the current cited references nor the prior art in the technological field. The claims are therefore determined to be allowable. Further, dependent claims 2-7, 9-11, 13-14 and 16-20 are allowable due to dependence on an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.K./Examiner, Art Unit 2136          

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136